204 S.E.2d 861 (1974)
21 N.C. App. 552
STATE of North Carolina
v.
Billy Ray BROWN.
No. 7420SC213.
Court of Appeals of North Carolina.
May 15, 1974.
Atty. Gen. Robert Morgan, by Associate Atty. Kenneth B. Oettinger, Raleigh, for the State.
Joe P. McCollum, Jr., Monroe, for the defendant.
BROCK, Chief Judge.
Defendant contends the trial court committed error in charging the jury on assault inflicting serious injury, but not charging on assault with a deadly weapon. Defendant was charged in the bill of indictment with assault with a deadly weapon with intent to kill, inflicting serious injury.
There can be no doubt that if an assault occurred, it was an assault with a deadly weapon which inflicted serious injury. Uncontradicted evidence offered by the State shows a shooting of the prosecuting witness in the groin and right leg, bleeding of the witness, immediate hospitalization, and treatment for the wounds. Therefore, defendant was not entitled to an instruction on the lesser offense of assault with a deadly weapon. This assignment of error is overruled.
No error.
PARKER and BALEY, JJ., concur.